                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DEWEY ODELL HOPPER,                              )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )            No. 4:21-CV-373-NAB
                                                 )
MICHELE BUCKNER,                                 )
                                                 )
               Respondent.                       )

                         OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on review of the file. On May 19, 2021, a letter that the

Court had addressed to plaintiff at South Central Correctional Center was returned to the Court

marked “return to sender,” “not deliverable as addressed,” and “unable to forward.” See ECF No.

10. Local Rule 2.06(B) states:

       Every self-represented party shall promptly notify the Clerk and all other parties to
       the proceedings of any change in his or her address and telephone number. If any
       mail to a self-represented plaintiff or petitioner is returned to the Court without a
       forwarding address and the self-represented plaintiff or petitioner does not notify
       the Court of the change of address within thirty (30) days, the Court may, without
       further notice, dismiss the action without prejudice.

       Plaintiff has not notified the Clerk of Court of any change of address. The Court will

therefore dismiss this action without prejudice pursuant to Local Rule 2.06(B).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice pursuant

to Local Rule 2.06(B) for failure to notify the Court of plaintiff’s change of address.
An Order of Dismissal will accompany this Memorandum and Order.

Dated this 23rd day of June, 2021.




                                            HENRY EDWARD AUTREY
                                         UNITED STATES DISTRICT JUDGE
